Citation Nr: 1116007	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-45 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and bipolar disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In October 2010, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing has been associated with the record.  In a January 2011 decision, the Board reopened the Veteran's claim for entitlement to service connection for multiple sclerosis, and remanded the issues above for further development.

Regarding entitlement to service connection for tinnitus, the Board determined in January 2011 that, following the RO's August 2010 denial of the Veteran's tinnitus claim, he effectively expressed his disagreement with the RO decision in testimony at the October 2010 Travel Board hearing, of which a written transcript is now of record.  The Board found that testimony constituted a timely notice of disagreement with the RO's August 2010 denial of his claim.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a written notice of disagreement within the meaning of 38 C.F.R. § 7105).  As such, the Board remanded the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  While the RO issued a statement of the case with respect to the Veteran's tinnitus claim in February 2011, a substantive appeal has not been received.  See 38 C.F.R. § 20.202 (2010).  As such, the Veteran's claim for entitlement to service connection for tinnitus is not perfected, and the issue is not before the Board at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is needed prior to the disposition of the issues on appeal.

With respect to the claim for entitlement to service connection for MS, the Veteran reported that he suffers from MS-related symptoms, including vision impairment, dizziness, loss of balance, and lower extremity weakness, which had their onset during his period of active duty in Korea.  He has also indicated that he experienced these symptoms within one year after leaving the military, or prior to February 1956.  As the Veteran had not yet undergone a VA examination with respect to his MS claim, the Board found in January 2011 that he should be afforded a VA examination on remand.  It was noted that the examiner should specifically address whether the Veteran's current neurological symptoms were caused or aggravated in service, or manifested to a degree of 10 percent or more within seven years following his February 1955 discharge.  See 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  However, a VA examination was not conducted pursuant to the January 2011 Board remand.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board deferred adjudication of this claim as the resolution of the former issue may have bearing on the outcome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Further, the Board specified that, on remand, a VA examiner should diagnose all current psychiatric disorders and provide an opinion as to whether it is more likely than not that any of those disorders were caused or permanently aggravated by any aspect of the Veteran's military service.  

Moreover, if the Veteran's MS was found to be service-related, the Board requested that the VA psychiatric examiner opine as to whether or not that condition caused or permanently aggravated any of his current mental health problems.  As the record reflects that the Veteran has been treated for substance abuse, the VA examiner was asked to render an opinion that expressly addressed whether any current psychiatric disability, excluding drug or alcohol addiction, is related to the Veteran's service, to specifically exclude any in-service substance abuse.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 3.1(m) (2010) (service connection and disability compensation for either alcohol or drug abuse is prohibited for claims for compensation filed after October 31, 1990).  Again, the VA examination was not conducted.

Regarding the Veteran's claim for service connection for bilateral hearing loss, which the Veteran contends was caused by in-service acoustic trauma, the Board found that, on remand, the Veteran should be afforded a new VA examination and etiological opinion with respect to his hearing loss claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That new VA opinion should be supported by a rationale that expressly reconciles the findings of the September 2008 VA examiner, based on a review of all pertinent evidence of record, including any newly-received service personnel records.  See 38 C.F.R. § 4.1 (2010).  Once again, the requested examination was not performed.

Finally, in January 2011, the Board noted that efforts to obtain Social Security Administration (SSA) records should be made on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 (1991).  In addition, the Board requested that the AMC contact the National Personnel Records Center (NPRC), the Personnel Information Exchange System (PIES), and/or any other appropriate source, and request the Veteran's complete service personnel records.  Any available records were to be associated with the claims file, and the Veteran was to be notified of any unsuccessful efforts.  Although initial requests to obtain SSA records and the Veteran's personnel records (through PIES) are present within the claims file, neither set of records has been associated, and a memorandum of unavailability (following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate) has not been sent to the Veteran.

As such, the AMC failed to comply with Board's January 2011 remand, almost in its entirety.  While recent VA treatment records were obtained, the AMC failed to associate the Veteran's personnel records or SSA records, failed to provide VA examinations for each claim at issue, and failed to readjudicate the Veteran's pending claims.  If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Additional attempts must be made to contact the National Personnel Records Center, the Personnel Information Exchange System, and/or any other appropriate source, and request the Veteran's complete service personnel records.  Once obtained, associate any personnel records with the claims file.  All attempts to obtain those records should be noted in the claims file, and the Veteran should be notified of any unsuccessful efforts.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  Once obtained, associate any SSA records with the claims file.  All attempts to obtain those records should be noted in the claims file, and the Veteran should be notified of any unsuccessful efforts.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his multiple sclerosis (MS).  All indicated tests and studies should be performed and all findings reported in detail.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's lay assertions of dizziness, loss of balance, and lower extremity weakness during service and in the year following his military discharge, the January 1967 private hospital record showing a diagnosis of MS, and his subsequent VA medical records showing treatment for MS and related neurological symptoms. 

Additionally, the VA examiner should consider the Veteran's written statements and testimony asserting a continuity of symptomatology of neurological problems since his period of active service.  Specifically, the VA examiner's opinion should address the following:

A.  Whether it is as likely as not that the Veteran had ascertainable residuals that would warrant a diagnosis of MS during active service or within the first seven years after his separation from active service (thus, on or prior to February 2, 1962).

B.  Whether it is as likely as not  that the Veteran's MS is otherwise related to any aspect of his military service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

4.  Next, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, including depression, anxiety disorder, and bipolar disorder.  All indicated tests and studies should be performed and all findings reported in detail.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's VA medical records and September 2008 VA examination report showing complaints of depression and diagnoses of major depressive disorder, not otherwise specified, anxiety disorder, bipolar disorder, and alcohol dependence, in remission. 

Additionally, the VA examiner should consider the Veteran's assertions that he suffers from depression that was caused or aggravated by his MS.  The VA examiner should also consider the Veteran's written statements and testimony asserting a continuity of symptomatology of depression since service.  Specifically, the VA examiner's opinion should address the following:

A.  Diagnose all current psychiatric disorders.

B. If and only if the Veteran's MS is found to be service-related, state whether it is at least as unlikely as not that any current psychiatric disability, excluding drug or alcohol addiction, was caused or aggravated beyond its normal progression by his MS.

C. Whether it is at least as unlikely as not that any current psychiatric disorder, excluding drug or alcohol addiction, is otherwise related to the Veteran's active service, to specifically exclude any in-service substance abuse.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

5.  Next, schedule the Veteran for a VA audiological examination to ascertain the nature and etiology of his bilateral hearing loss.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests, including an audiological evaluation, should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of frequent exposure to heavy weapons and light arms fire during basic training and subsequent service in the artillery.  The VA examiner should also expressly address and reconcile his opinion with the findings of the September 2008 VA audiology examiner, who opined that the Veteran's bilateral sensorineural hearing loss was related to his reported in-service duties as an artillery transport specialist.  

Additionally, the VA examiner should consider any evidence of a continuity of hearing loss symptoms since his period of active service.  Specifically, the VA examiner's opinion should address the following:

A. Whether it is at least as likely as not that any current bilateral hearing loss was caused or aggravated by in-service noise exposure.

B. Whether it is at least as likely as not that any current bilateral hearing loss is otherwise related to the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



